       CASE 0:19-cv-01882-PJS-LIB Document 14 Filed 06/08/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

                           * * * * * * * * * * * * * * * * * *

Michael Guy Rogan,                                    Civil No. 19-1882 (PJS/LIB)

                       Plaintiff,

       vs.                                                       ORDER ADOPTING
                                                          REPORT AND RECOMMENDATION
Colin M. Gau,

                       Defendant.

                           * * * * * * * * * * * * * * * * * *



       Based upon the Report and Recommendation of United States Magistrate Judge Leo I.

Brisbois, and after an independent review of the files, records and proceedings in the above-entitled

matter, IT IS ORDERED:

   1. Plaintiff’s claim seeking criminal prosecution of Defendant Collin Gau in this civil action

       is DISMISSED with prejudice; and

   2. The remainder of Plaintiff’s Complaint is DISMISSED without prejudice for lack of

       subject matter jurisdiction.

   LET JUDGMENT BE ENTERED ACCORDINGLY.




DATED: 6/8/20                                         _____________________________
At Minneapolis, Minnesota                             Patrick J. Schiltz, Judge
                                                      United States District Court
